    Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 1 of 43


     Model for Letters of Request recommended for use in applying the Hague Convention of
        18 March 1970 on the Taking of Evidence Abroad in Civil or Commercial Matters


     Request for International Judicial Assistance pursuant to the Hague Convention of
      18 March 1970 on the Taking of Evidence Abroad in Civil or Commercial Matters


N.B. Under the first paragraph of Article 4, the Letter of Request shall be in the language of the
authority requested to execute it or be accompanied by a translation into that language.
However, the provisions of the second and third paragraphs may permit use of English, French
or another language.

In order to avoid confusion, please spell out the name of the month in each date.

Please fill out an original and one copy of this form (use additional space if required).

    1. Sender                           David Eiseman
                                        Quinn Emanuel Urquhart & Sullivan, LLP
                                        50 California Street, 22nd Floor
                                        San Francisco, California 94111
                                        U.S.A.
                                        (415) 875-6600



    2. Central Authority of             Supreme Court of Singapore
       the Requested State              1 Supreme Court Lane
                                        Singapore 178879
                                        +(65) 6336 0644




    3. Person to whom the               David Eiseman
       executed request is              Quinn Emanuel Urquhart & Sullivan, LLP
       to be returned                   50 California Street, 22nd Floor
                                        San Francisco, California 94111
                                        U.S.A.
                                        (415) 875-6600




    4. Specification of the date by which the requesting authority requires receipt of the
       response to the Letter of Request

        Date                            June 30, 2020

        Reason for urgency*
                                        All depositions and document productions in this
                                        litigation must be completed by the deadline for the
                                        close of fact discovery. Pursuant to the Case
                                        Management Order attached hereto as Attachment A,
                                        the deadline for the close of fact discovery is the later of
                                        June 30, 2020 or 90 days after the Claim Construction
                                        Order (CCO). See Attachment A at 3.




_______________________

* Omit if not applicable.
    Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 2 of 43
IN CONFORMITY WITH ARTICLE 3 OF THE CONVENTION, THE UNDERSIGNED
APPLICANT HAS THE HONOUR TO SUBMIT THE FOLLOWING REQUEST:

    5. a         Requesting judicial        The Honorable Donna M. Ryu
                 authority (Article 3,a))   United States District Court
                                            Northern District of California
                                            Ronald V. Dellums Federal Building & United States
                                            Courthouse
                                            1301 Clay Street
                                            Oakland, California 94612
                                            U.S.A.


        b        To the competent             The Republic of Singapore
                 authority of (Article 3, a)) Supreme Court of Singapore
                                            1 Supreme Court Lane
                                            Singapore 178879
                                            +(65) 6336 0644


        c        Names of the case
                                            Semicaps PTE, Ltd. v. Hamamatsu Corp., et al.,
                 and any identifying
                                            Case No. 17-cv-03440-DMR
                 number




    6. Names and addresses of the
       parties and their representa-
       tives (including representa-
       tives in the requested State*)
       (Article 3, b))

        a        Plaintiff                  SEMICAPS Pte, Ltd.
                                            28 Ayer Rajah Crescent
                                            #03-01
                                            Singapore 139959

                 Representatives            Ryan Marton & Hector Ribera
                                            Marton Ribera Schumann & Chang LLP
                                            548 Market Street, Suite 36117
                                            San Francisco, California 94104, U.S.A.

        b        Defendant                  The names and addresses of the Defendants are
                                            provided in Attachment B.



                 Representatives            The names and addresses of the Representatives for
                                            the Defendants are provided in Attachment B.



        c        Other parties
                                            N/A.




                 Representatives            N/A.



_______________________

* Omit if not applicable.
    Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 3 of 43
    7. a         Nature of the                Alleged patent infringement under the patent
                 proceedings (divorce,        laws of the United States, 35 U.S.C. § 1 et seq.,
                 paternity, breach of         specifically including 35 U.S.C. § 271(a), (b), and
                 contract, product            (c).
                 liability, etc.)
                 (Article 3, c))


          b      Summary of complaint         Plaintiff alleges that Defendants infringe U.S.
                                              Patent No. 7,623,982 (the “’982 patent”), entitled
                                              “Method of Testing an Electronic Circuit and
                                              Apparatus Thereof.”




          c      Summary of defence           Defendants assert, inter alia, that they do not
                 and counterclaim*            infringe any of the claims of the ’982 patent; that
                                              the claims of the ’982 patent are invalid and
                                              unenforceable under at least 35 U.S.C. §§ 101,
                                              102, 103, 112, 116, and/or 256 and due to
                                              inequitable conduct; and that Plaintiff's claims are
                                              barred due to equitable estoppel and/or because
                                              Defendants are licensed under the '982 patent.

       d        Other necessary information   This litigation is subject to a Protective Order,
                or documents*                 which governs the disclosure of confidential
                                              documents, testimony, and any other evidence in
                                              connection with this action. A copy of the
                                              Protective Order is attached hereto as
                                              Attachment C.


  8. a         Evidence to be obtained
                                              Defendants request the deposition of the
               or other judicial act to
                                              International Symposium on the Physical and
               be performed (Article 3, d))   Failure Analysis of Intergrated Circuits ("IPFA")
                                              and documents from the IPFA that are relevant to
                                              Defendants' claims and defences.

      b        Purpose of the evidence
               or judicial act sought         The requested evidence will be used to support
                                              Defendants' claims and defences.



  9. Identity and address of                  International Symposium on the Physical and
     any person to be examined                Failure Analysis of Integrated Circuits
     (Article 3, e))*                         Conference Secretariat
                                              Blk 121 Paya Lebar Way
                                              #03-2801
                                              Singapore 381121




  10. Questions to be put to the              A list of deposition topics pertaining to the
      persons to be examined or               subject matter of the IPFA's deposition are
      statement of the subject-               provided in Attachment D.
      matter about which they are
      to be examined (Article 3, f))*




_______________________

* Omit if not applicable.
    Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 4 of 43
    11. Documents or other property    A list of documents that Defendants request from
        to be inspected                the IPFA are provided in Attachment E.
        (Article 3, g))*




    12. Any requirement that the       Any evidence and deposition testimony shall be
        evidence be given on oath      given under oath in the presence of an officer
        or affirmation and any         duly authorized to administer oaths in Singapore.
        special form to be used
        (Article 3, h))*               In the event that evidence and deposition
                                       testimony is not provided in the manner
                                       requested, such evidence and deposition
                                       testimony shall be taken in such manner as
                                       provided by the laws of Singapore.




    13. Special methods or procedure   Defendants, by and through their attorneys, will
        to be followed (e.g. oral or   take the deposition upon oral examination of the
        in writing, verbatim,          IPFA. Plaintiff, by and through its attorneys, may
         transcript or summary,        conduct an oral cross-examination of the IPFA.
        cross-examination, etc.)       The deposition shall be recorded using audio
        (Articles 3, i) and 9)*        visual equipment, including interactive, real time
                                       transcription. The deposition shall be recorded
                                       and transcribed verbatim. A verbatim transcript
                                       of the deposition shall be created and provided to
                                       the IPFA to review and certify the truth and
                                       accuracy of the transcription. The deposition shall
                                       take place from day-to-day until completed.

    14. Request for notification of    Defendants respectfully request that the IPFA be
        the time and place for the     notified of the time and place for this Request to
        execution of the Request       be executed. The IPFA's address is as follows:
        and identity and address of
        any person to be notified      International Symposium on the Physical and
        (Article 7)*                   Failure Analysis of Integrated Circuits
                                       Conference Secretariat
                                       Blk 121 Paya Lebar Way
                                       #03-2801
                                       Singapore 381121



    15. Request for attendance or
                                       N/A.
        participation of judicial
        personnel of the requesting
        authority at the execution
        of the Letter of Request
        (Article 8)*




_______________________

* Omit if not applicable.
    Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 5 of 43

    16. Specification of privilege     The following privileges shall apply to the
        or duty to refuse to give      evidence and testimony provided: attorney-client
        evidence under the law of      privilege; attorney work product immunity;
        the State of origin            common interest privilege; and/or other privilege
        (Article 11, b))*              or immunity applicable to the evidence and
                                       testimony provided.




    17. The fees and costs incurred    David Eiseman
        which are reimbursable under   Quinn Emanuel Urquhart & Sullivan, LLP
        the second paragraph of        50 California Street, 22nd Floor
        Article 14 or under            San Francisco, California 94111
        Article 26 of the Convention   U.S.A.
        will be borne by*



        DATE OF REQUEST




        SIGNATURE AND SEAL OF THE
        REQUESTING AUTHORITY           ---------------------------------------------------------------------




                                              Erase all entries                             Print




_______________________

* Omit if not applicable.
Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 6 of 43




        ATTACHMENT A
                                         Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 7 of 43




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SEMICAPS PTE LTD,                                  Case No. 17-cv-03440-DMR
                                   8                     Plaintiff,
                                                                                            CASE MANAGEMENT ORDER
                                   9              v.

                                  10     HAMAMATSU CORPORATION, et al.,
                                  11                     Defendants.

                                  12           The court held an initial case management conference on May 1, 2019. A further case
Northern District of California
 United States District Court




                                  13   management conference is set for September 4, 2019 at 1:30 p.m. The parties shall file their joint

                                  14   case management statement by August 28, 2019.

                                  15           The court adopted the parties’ proposal regarding discovery, as set forth below:

                                  16           The parties agree that attorney-client privileged communications and work product created

                                  17   after June 14, 2017 do not need to be included on a privilege log.

                                  18           In addition, the parties agree that communications and drafts exchanged between counsel

                                  19   and the experts in this case are not discoverable. Communications between the parties or

                                  20   representatives of the parties (other than counsel) with the expert will be discoverable only to the

                                  21   extent relied upon by the expert.
                                               The normal rules regarding inadvertent disclosure of privileged materials found in the
                                  22
                                       Federal Rules of Civil Procedure, e.g. FRCP 26, and the Federal Rules of Evidence, e.g. FRE 502,
                                  23
                                       shall apply to this action.
                                  24
                                               Depositions
                                  25
                                               Fact Discovery: 70 hours of deposition, inclusive of 30(b)(6) depositions and third-party
                                  26
                                       depositions, in accordance with the Federal Rules of Civil Procedure. The parties agree that
                                  27
                                       reasonable accommodations will be made for depositions that require translations, but absent
                                  28
                                         Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 8 of 43




                                   1   agreement between the parties or a compelling reason, such translated depositions will not exceed

                                   2   10.5 hours for any witness, and such accommodations will not count against the hour limit. The

                                   3   parties may meet and confer regarding further additional depositions or additional time for a

                                   4   particular witness, if necessary.

                                   5          Expert Discovery: Each side is entitled to one seven-hour deposition of each expert

                                   6   disclosed by the other side per each report such expert submits. The parties may meet and confer

                                   7   further regarding additional limits on expert discovery. Should either side submit a declaration or

                                   8   report from an expert regarding claim construction, the expert shall also be made available for

                                   9   deposition limited to issues in the declaration after the submission of such declaration or report
                                       and before the other side’s responsive claim construction brief.
                                  10
                                              Interrogatories
                                  11
                                              25 interrogatories for each side.
                                  12
Northern District of California
 United States District Court




                                              Requests for Production
                                  13
                                              No limit.
                                  14
                                              Requests for Admission
                                  15
                                              50 requests for admission for each side; requests for admission of the authenticity of a
                                  16
                                       document or thing do not count against the limit.
                                  17
                                              The court set the following case schedule:
                                  18
                                  19    Event                                              Date
                                        Complaint Filed                                                        6/14/17
                                  20
                                        Disclosure of Asserted Claims and
                                  21    Infringement Contentions and
                                        Accompanying Document Production                                    5/15/2019
                                  22

                                  23
                                        Hamamatsu's Response to Complaint                                   5/24/2019
                                  24    Disclosure of Invalidity Contentions and
                                        Accompanying Document Production (if
                                  25    any)                                                                 7/1/2019
                                  26    Exchange of Proposed Terms for
                                        Construction                                                        7/15/2019
                                  27
                                        Exchange of Preliminary Claim
                                  28    Constructions and Extrinsic Evidence                                 8/5/2019

                                                                                           2
                                        Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 9 of 43




                                   1    Disclosure of Damages Contentions                                    8/20/2019
                                        Joint Claim Construction Statement                                   8/30/2019
                                   2
                                        Disclosure of Responsive Damages
                                   3    Contentions                                                          9/19/2019
                                        Complete Claim Construction Discovery                                9/30/2019
                                   4    SEMICAPS Opening Claim Construction
                                        Brief                                                            10/14/2019
                                   5
                                        Hamamatsu’s Responsive Claim
                                   6    Construction Brief                                          10/28/2019
                                        SEMICAPS Reply Claim Construction Brief                       11/4/2019
                                   7    Tutorial                                           1/3/2020 at 11:00 am
                                   8    Claim Construction Hearing                         1/9/2020 at 11:00 am

                                   9
                                                                                       The later of June 30, 2020
                                  10                                                       or 90 days after Claim
                                        Close of Fact Discovery                       Construction Order (CCO)
                                  11    Designate Opening Experts and Serve           The later of September 30,
                                        Reports                                         2020 or CCO + 120 days
                                  12
Northern District of California




                                        Designate Rebuttal Experts and Serve          Thirty days after service of
 United States District Court




                                  13    Reports                                          Opening Expert reports
                                                                                      Thirty days after service of
                                  14    Close of Expert Discovery                        Rebuttal Expert reports
                                                                                       Forty-five days after close
                                  15    Dispositive (Summary Judgment) Motions               of Expert Discovery
                                        Hearing on Dispositive Motions                                       TBD
                                  16
                                        Pretrial Conference                                                  TBD
                                  17    Trial                                                                TBD
                                  18                                                                        ISTRIC
                                                                                                       TES D      TC
                                  19          IT IS SO ORDERED.                                      TA                    O
                                                                                                S




                                                                                                                            U
                                                                                               ED




                                  20   Dated: May 2, 2019
                                                                                                                             RT

                                                                                                           DERED
                                                                                           UNIT




                                                                                                     O O R
                                  21                                                         IT IS S
                                                                                  ______________________________________
                                                                                                                                   R NIA

                                                                                                   Donna M. Ryu
                                  22                                                       United States Magistrate Judge
                                                                                                                         . Ryu
                                                                                                            onna M
                                                                                           NO




                                                                                                     Judge D
                                  23
                                                                                                                                   FO
                                                                                            RT




                                                                                                                               LI




                                  24
                                                                                                    ER
                                                                                               H




                                                                                                                            A




                                                                                                         N                     C
                                                                                                                           F
                                  25                                                                         D IS T IC T O
                                                                                                                   R
                                  26
                                  27

                                  28
                                                                                  3
Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 10 of 43




        ATTACHMENT
Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 11 of 43
Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 12 of 43




           ATTACHMENT C
     Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 13 of 43



1                                     UNITED STATES DISTRICT COURT
2                                NORTHERN DISTRICT OF CALIFORNIA
3

4    SEMICAPS PTE LTD.,                                     Case No. 17-cv-03440-DMR
5                        Plaintiff,                         PROTECTIVE ORDER
6            v.
                                                              ***AS MODIFIED IN SECTION 6.3***

7    HAMAMATSU CORPORATION, et al.,
8                        Defendants.
9

10   1.      PURPOSES AND LIMITATIONS

11           Disclosure and discovery activity in this action are likely to involve production of

12   confidential, proprietary, or private information for which special protection from public

13   disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

14   This Order does not confer blanket protections on all disclosures or responses to discovery and

15   the protection it affords from public disclosure and use extends only to the limited information or

16   items that are entitled to confidential treatment under the applicable legal principles. As set forth

17   in Section 14.4 below, this Protective Order does not entitle the Parties to file confidential

18   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and

19   the standards that will be applied when a party seeks permission from the court to file material

20   under seal.

21   2.      DEFINITIONS
             2.1     Challenging Party: a Party or Non-Party that challenges the designation of
22
     information or items under this Order.
23
             2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is
24
     generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
25
     of Civil Procedure 26(c).
26
             2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as
27
     well as their support staff).
28
     Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 14 of 43



1           2.4     Designating Party: a Party or Non-Party that designates information or items that it
2    produces in disclosures or in responses to discovery as “CONFIDENTIAL,” “HIGHLY
3    CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE
4    CODE.”
5           2.5     Disclosure or Discovery Material: all items or information, regardless of the
6    medium or manner in which it is generated, stored, or maintained (including, among other things,
7    testimony, transcripts, and tangible things), that are produced or generated in disclosures or
8    responses to discovery in this matter.
9           2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to
10   the litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or
11   as a consultant in this action, (2) is not a past or current employee of a Party or of a Party's
12   competitor, and (3) at the time of retention, is not anticipated to become an employee of a Party
13   or of a Party's competitor.
14          2.7     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or
15   Items: extremely sensitive “Confidential Information or Items,” disclosure of which to another
16   Party or Non-Party would create a substantial risk of serious harm that could not be avoided by
17   less restrictive means.
18          2.8     “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items:
19   extremely sensitive “Confidential Information or Items” representing computer code and
20   associated comments and revision histories, formulas, engineering specifications, or schematics
21   that define or otherwise describe in detail the algorithms or structure of software or hardware
22   designs, disclosure of which to another Party or Non-Party would create a substantial risk of
23   serious harm that could not be avoided by less restrictive means.
24          2.9     House Counsel: attorneys who are employees of a party to this action. House
25   Counsel does not include Outside Counsel of Record or any other outside counsel.
26          2.10    Non-Party: any natural person, partnership, corporation, association, or other legal
27   entity not named as a Party to this action.
28          2.11    Outside Counsel of Record: attorneys who are not employees of a party to this

                                                       2
     Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 15 of 43



1    action but are retained to represent or advise a party to this action and have appeared in this action
2    on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.
3           2.12    Party: any party to this action, including all of its officers, directors, employees,
4    consultants, retained experts, and Outside Counsel of Record (and their support staffs).
5           2.13    Producing Party: a Party or Non-Party that produces Disclosure or Discovery
6    Material in this action.
7           2.14    Professional Vendors: persons or entities that provide litigation support services
8    (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
9    organizing, storing, or retrieving data in any form or medium) and their employees and
10   subcontractors.
11          2.15    Protected Material: any Disclosure or Discovery Material that is designated as
12   “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or
13   “HIGHLY CONFIDENTIAL – SOURCE CODE.”
14          2.16    Receiving Party: a Party that receives Disclosure or Discovery Material from a
15   Producing Party.
16   3.     SCOPE
17          The protections conferred by this Order cover not only Protected Material (as defined

18   above), but also (1) any information copied or extracted from Protected Material; (2) all copies,

19   excerpts, summaries, or compilations of Protected Material; and (3) any testimony, conversations,

20   or presentations by Parties or their Counsel that might reveal Protected Material. However, the

21   protections conferred by this Order do not cover the following information: (a) any information

22   that is in the public domain at the time of disclosure to a Receiving Party or becomes part of the

23   public domain after its disclosure to a Receiving Party as a result of publication not involving a

24   violation of this Order, including becoming part of the public record through trial or otherwise;

25   and (b) any information known to the Receiving Party prior to the disclosure or obtained by the

26   Receiving Party after the disclosure from a source who obtained the information lawfully and

27   under no obligation of confidentiality to the Designating Party. Any use of Protected Material at

28   trial shall be governed by a separate agreement or order.

                                                      3
     Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 16 of 43



1    4.     DURATION
            Even after final disposition of this litigation, the confidentiality obligations imposed by
2
     this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court
3
     order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all
4
     claims and defenses in this action, with or without prejudice; and (2) final judgment herein after
5
     the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
6
     including the time limits for filing any motions or applications for extension of time pursuant to
7
     applicable law.
8
     5.     DESIGNATING PROTECTED MATERIAL
9
            5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party
10
     or Non-Party that designates information or items for protection under this Order must take care
11
     to limit any such designation to specific material that qualifies under the appropriate standards.
12
     To the extent it is practical to do so, the Designating Party must designate for protection only
13
     those parts of material, documents, items, or oral or written communications that qualify – so that
14
     other portions of the material, documents, items, or communications for which protection is not
15
     warranted are not swept unjustifiably within the ambit of this Order.
16
            Mass, indiscriminate, or routinized designations are prohibited. Designations that are
17
     shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
18
     unnecessarily encumber or retard the case development process or to impose unnecessary
19
     expenses and burdens on other parties) expose the Designating Party to sanctions.
20
            If it comes to a Designating Party’s attention that information or items that it designated
21
     for protection do not qualify for protection at all or do not qualify for the level of protection
22
     initially asserted, that Designating Party must promptly notify all other Parties that it is
23
     withdrawing the mistaken designation.
24
            5.2     Manner and Timing of Designations. Except as otherwise provided in this Order
25
     (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
26
     Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so
27
     designated before the material is disclosed or produced.
28

                                                       4
     Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 17 of 43



1           Designation in conformity with this Order requires:
2           (a) for information in documentary form (e.g., paper or electronic documents, but
3    excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
4    Party affix the legend “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’
5    EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE” to each page that contains
6    protected material. If only a portion or portions of the material on a page qualifies for protection,
7    the Producing Party also must clearly identify the protected portion(s) (e.g., by making
8    appropriate markings in the margins) and must specify, for each portion, the level of protection
9    being asserted.
10          A Party or Non-Party that makes original documents or materials available for inspection
11   need not designate them for protection until after the inspecting Party has indicated which
12   material it would like copied and produced. During the inspection and before the designation, all
13   of the material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –
14   ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants
15   copied and produced, the Producing Party must determine which documents, or portions thereof,
16   qualify for protection under this Order. Then, before producing the specified documents, the
17   Producing Party must affix the appropriate legend (“CONFIDENTIAL,” “HIGHLY
18   CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE
19   CODE”) to each page that contains Protected Material. If only a portion or portions of the
20   material on a page qualifies for protection, the Producing Party also must clearly identify the
21   protected portion(s) (e.g., by making appropriate markings in the margins) and must specify, for
22   each portion, the level of protection being asserted.
23                     (b) for testimony given in deposition or in other pretrial or trial proceedings, that
24   the Designating Party identify on the record, before the close of the deposition, hearing, or other
25   proceeding, all protected testimony and specify the level of protection being asserted. When it is
26   impractical to identify separately each portion of testimony that is entitled to protection and it
27   appears that substantial portions of the testimony may qualify for protection, the Designating
28   Party may invoke on the record (before the deposition, hearing, or other proceeding is concluded)

                                                        5
     Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 18 of 43



1    a right to have up to 21 days to identify the specific portions of the testimony as to which
2    protection is sought and to specify the level of protection being asserted. Only those portions of
3    the testimony that are appropriately designated for protection within the 21 days shall be covered
4    by the provisions of this Protective Order. Alternatively, a Designating Party may specify, at the
5    deposition or up to 21 days afterwards if that period is properly invoked, that the entire transcript
6    shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
7    ONLY.”
8           Parties shall give the other parties notice if they reasonably expect a deposition, hearing,
9    or other proceeding to include Protected Material so that the other parties can ensure that only
10   authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”
11   (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition
12   shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY
13   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
14          Transcripts containing Protected Material shall have an obvious legend on the title page
15   that the transcript contains Protected Material, and the title page shall be followed by a list of all
16   pages (including line numbers as appropriate) that have been designated as Protected Material and
17   the level of protection being asserted by the Designating Party. The Designating Party shall
18   inform the court reporter of these requirements. Any transcript that is prepared before the
19   expiration of a 21-day period for designation shall be treated during that period as if it had been
20   designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless
21   otherwise agreed. After the expiration of that period, the transcript shall be treated only as
22   actually designated.
23          (c) for information produced in some form other than documentary and for any other
24   tangible items, that the Producing Party affix in a prominent place on the exterior of the container
25   or containers in which the information or item is stored the legend “CONFIDENTIAL,”
26   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL
27   – SOURCE CODE.” If only a portion or portions of the information or item warrant protection,
28   the Producing Party, to the extent practicable, shall identify the protected portion(s) and specify

                                                       6
     Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 19 of 43



1    the level of protection being asserted.
2           5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
3    designate qualified information or items does not, standing alone, waive the Designating Party’s
4    right to secure protection under this Order for such material. Upon timely correction of a
5    designation, the Receiving Party must make reasonable efforts to assure that the material is
6    treated in accordance with the provisions of this Order.
7    6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
8           6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

9    confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

10   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

11   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

12   challenge a confidentiality designation by electing not to mount a challenge promptly after the

13   original designation is disclosed.

14          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution

15   process by providing written notice of each designation it is challenging and describing the basis

16   for each challenge. To avoid ambiguity as to whether a challenge has been made, the written

17   notice must recite that the challenge to confidentiality is being made in accordance with this

18   specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in

19   good faith and must begin the process by conferring directly (in voice to voice dialogue; other

20   forms of communication are not sufficient) within 14 days of the date of service of notice. In

21   conferring, the Challenging Party must explain the basis for its belief that the confidentiality

22   designation was not proper and must give the Designating Party an opportunity to review the

23   designated material, to reconsider the circumstances, and, if no change in designation is offered,

24   to explain the basis for the chosen designation. A Challenging Party may proceed to the next

25   stage of the challenge process only if it has engaged in this meet and confer process first or

26   establishes that the Designating Party is unwilling to participate in the meet and confer process in

27   a timely manner.

28          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

                                                       7
     Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 20 of 43

                     the parties shall present the dispute for resolution in accordance with the court's Standing Order regarding
                     resolution of discovery disputes (joint letter procedure).
1    intervention, the Designating Party shall file and serve a motion to retain confidentiality under
2    Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days
3    of the initial notice of challenge or within 14 days of the parties agreeing that the meet and confer
4    process will not resolve their dispute, whichever is earlier. Each such motion must be
5    accompanied by a competent declaration affirming that the movant has complied with the meet
6    and confer requirements imposed in the preceding paragraph. Failure by the Designating Party to
7    make such a motion including the required declaration within 21 days (or 14 days, if applicable)
8    shall automatically waive the confidentiality designation for each challenged designation. In
9    addition, the Challenging Party may file a motion challenging a confidentiality designation at any
10   time if there is good cause for doing so, including a challenge to the designation of a deposition
11   transcript or any portions thereof. Any motion brought pursuant to this provision must be
12   accompanied by a competent declaration affirming that the movant has complied with the meet
13   and confer requirements imposed by the preceding paragraph.
14          The burden of persuasion in any such challenge proceeding shall be on the Designating
15   Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose
16   unnecessary expenses and burdens on other parties) may expose the Challenging Party to
17   sanctions. Unless the Designating Party has waived the confidentiality designation by failing to
18   file a motion to retain confidentiality as described above, all parties shall continue to afford the
19   material in question the level of protection to which it is entitled under the Producing Party’s
20   designation until the court rules on the challenge.
21   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
22          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

23   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

24   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

25   the categories of persons and under the conditions described in this Order. When the litigation has

26   been terminated, a Receiving Party must comply with the provisions of section 15 below (FINAL

27   DISPOSITION).

28          Protected Material must be stored and maintained by a Receiving Party at a location and

                                                           8
     Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 21 of 43



1    in a secure manner that ensures that access is limited to the persons authorized under this Order.
2           7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
3    by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
4    information or item designated “CONFIDENTIAL” only to:
5                 (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
6    employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
7    information for this litigation and who have signed the “Acknowledgment and Agreement to Be
8    Bound” that is attached hereto as Exhibit A;
9                 (b) the officers, directors, and employees (including House Counsel) of the Receiving
10   Party to whom disclosure is reasonably necessary for this litigation and who have signed the
11   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
12                    (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
13   reasonably necessary for this litigation and who have signed the “Acknowledgment and
14   Agreement to Be Bound” (Exhibit A);
15                (d) the court and its personnel;
16                (e) court reporters and their staff, professional jury or trial consultants, and
17   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have
18   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19                (f) during their depositions, witnesses in the action to whom disclosure is reasonably
20   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
21   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed
22   deposition testimony or exhibits to depositions that reveal Protected Material must be separately
23   bound by the court reporter and may not be disclosed to anyone except as permitted under this
24   Protective Order.
25                (g) the author or recipient of a document containing the information or a custodian or
26   other person who otherwise possessed or knew the information.
27          7.3       Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” and
28   “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items. Unless otherwise

                                                        9
     Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 22 of 43



1    ordered by the court or permitted in writing by the Designating Party, a Receiving Party may
2    disclose any information or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’
3    EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” only to:
4               (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
5    employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
6    information for this litigation and who have signed the “Acknowledgment and Agreement to Be
7    Bound” that is attached hereto as Exhibit A;
8               (b) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary for
9    this litigation, (2) who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
10   A), and (3) as to whom the procedures set forth in paragraph 7.4(a), below, have been followed;
11              (c) the court and its personnel;
12              (d) court reporters and their staff, professional jury or trial consultants, and
13   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have
14   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A); and
15              (e) the author or recipient of a document containing the information or a custodian or
16   other person who otherwise possessed or knew the information.
17          7.4 Procedures for Approving or Objecting to Disclosure of “HIGHLY CONFIDENTIAL
18   – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE”
19   Information or Items to Experts.
20              (a) Unless otherwise ordered by the court or agreed to in writing by the Designating
21   Party, a Party that seeks to disclose to an Expert (as defined in this Order) any information or item
22   that has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
23   “HIGHLY CONFIDENTIAL – SOURCE CODE” pursuant to paragraph 7.3(b) first must make a
24   written request to the Designating Party that (1) identifies the general categories of “HIGHLY
25   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
26   CODE” information that the Receiving Party seeks permission to disclose to the Expert, (2) sets
27   forth the full name of the Expert and the city and state of his or her primary residence, (3)
28   attaches a copy of the Expert’s current resume, (4) identifies the Expert’s current employer(s), (5)

                                                      10
     Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 23 of 43



1    identifies each person or entity from whom the Expert has received compensation or funding for
2    work in his or her areas of expertise or to whom the expert has provided professional services,
3    including in connection with a litigation, at any time during the preceding five years, 1 and (6)
4    identifies (by name and number of the case, filing date, and location of court) any litigation in
5    connection with which the Expert has offered expert testimony, including through a declaration,
6    report, or testimony at a deposition or trial, during the preceding five years.
7                 (b) A Party that makes a request and provides the information specified in the
8    preceding respective paragraphs may disclose the subject Protected Material to the identified
9    Expert unless, within 14 days of delivering the request, the Party receives a written objection
10   from the Designating Party. Any such objection must set forth in detail the grounds on which it is
11   based.
12                (c) A Party that receives a timely written objection must meet and confer with the
13   Designating Party (through direct voice to voice dialogue) to try to resolve the matter by
14   agreement within seven days of the written objection. If no agreement is reached, the Party
15   seeking to make the disclosure to the Expert may file a motion as provided in Civil Local Rule 7
16   (and in compliance with Civil Local Rule 79-5, if applicable) seeking permission from the court
17   to do so. Any such motion must describe the circumstances with specificity, set forth in detail the
18   reasons why disclosure to the Expert is reasonably necessary, assess the risk of harm that the
19   disclosure would entail, and suggest any additional means that could be used to reduce that risk.
20   In addition, any such motion must be accompanied by a competent declaration describing the
21   parties’ efforts to resolve the matter by agreement (i.e., the extent and the content of the meet and
22   confer discussions) and setting forth the reasons advanced by the Designating Party for its refusal
23   to approve the disclosure.
24                In any such proceeding, the Party opposing disclosure to the Expert shall bear the
25

26
     1
       If the Expert believes any of this information is subject to a confidentiality obligation to a third-party, then the
27   Expert should provide whatever information the Expert believes can be disclosed without violating any
     confidentiality agreements, and the Party seeking to disclose to the Expert shall be available to meet and confer with
28   the Designating Party regarding any such engagement.

                                                              11
     Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 24 of 43



1    burden of proving that the risk of harm that the disclosure would entail (under the safeguards
2    proposed) outweighs the Receiving Party’s need to disclose the Protected Material to its Expert.
3    8.         PROSECUTION BAR
4                        Absent written consent from the Producing Party, any individual who receives

5    access to “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY

6    CONFIDENTIAL – SOURCE CODE” information shall not be involved in the prosecution of

7    patents or patent applications relating to the subject matter of this action, including without

8    limitation the patents asserted in this action and any patent or application claiming priority to or

9    otherwise related to the patents asserted in this action, before any foreign or domestic agency,

10   including the United States Patent and Trademark Office (“the Patent Office”). For purposes of

11   this paragraph, “prosecution” includes directly or indirectly drafting, amending, advising, or

12   otherwise affecting the scope or maintenance of patent claims. 2 To avoid any doubt,

13   “prosecution” as used in this paragraph does not include representing a party challenging a patent

14   before a domestic or foreign agency (including, but not limited to, a reissue protest, ex parte

15   reexamination or inter partes reexamination). This Prosecution Bar shall begin when access to

16   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL –

17   SOURCE CODE” information is first received by the affected individual and shall end two (2)

18   years after final termination of this action.

19   9.         SOURCE CODE

20                  (a) To the extent production of source code becomes necessary in this case, a

21   Producing Party may designate source code as “HIGHLY CONFIDENTIAL – SOURCE CODE”

22   if it comprises or includes confidential, proprietary or trade secret source code.

23                  (b) Protected Material designated as “HIGHLY CONFIDENTIAL – SOURCE

24   CODE” shall be subject to all of the protections afforded to “HIGHLY CONFIDENTIAL –

25   ATTORNEYS’ EYES ONLY” information, including the Prosecution Bar set forth in Paragraph

26   8, and may be disclosed only to the individuals to whom “HIGHLY CONFIDENTIAL –

27

28   2
         Prosecution includes, for example, original prosecution, reissue and reexamination proceedings.

                                                               12
     Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 25 of 43



1    ATTORNEYS’ EYES ONLY” information may be disclosed, as set forth in Paragraphs 7.3 and
2    7.4.
3                  (c) Any source code produced in discovery shall be made available for inspection, in a
4    format allowing it to be reasonably reviewed and searched, during normal business hours or at
5    other mutually agreeable times, at an office of the Producing Party’s counsel or another mutually
6    agreed upon location. The source code shall be made available for inspection on a secured
7    computer in a secured room without Internet access or network access to other computers, and the
8    Receiving Party shall not copy, remove, or otherwise transfer any portion of the source code onto
9    any recordable media or recordable device. The Producing Party may visually monitor the
10   activities of the Receiving Party’s representatives during any source code review, but only to
11   ensure that there is no unauthorized recording, copying, or transmission of the source code.
12                 (d) The Receiving Party may request paper copies of limited portions of source code
13   that are reasonably necessary for the preparation of court filings, pleadings, expert reports, or
14   other papers, or for deposition or trial, but shall not request paper copies for the purpose of
15   reviewing the source code other than electronically as set forth in paragraph (c) in the first
16   instance. The Producing Party shall provide all such source code in paper form, including bates
17   numbers and the label “HIGHLY CONFIDENTIAL – SOURCE CODE.” The Producing Party
18   may challenge the amount of source code requested in hard copy form pursuant to the dispute
19   resolution procedure and timeframes set forth in Paragraph 6 whereby the Producing Party is the
20   “Challenging Party” and the Receiving Party is the “Designating Party” for purposes of dispute
21   resolution.
22                 (e) The Receiving Party shall maintain a record of any individual who has inspected
23   any portion of the source code in electronic or paper form. The Receiving Party shall maintain all
24   paper copies of any printed portions of the source code in a secured, locked area. The Receiving
25   Party shall not create any electronic or other images of the paper copies and shall not convert any
26   of the information contained in the paper copies into any electronic format. The Receiving Party
27   shall only make additional paper copies if such additional copies are (1) necessary to prepare
28   court filings, pleadings, or other papers (including a testifying expert’s expert report), (2)

                                                       13
     Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 26 of 43



1    necessary for deposition, or (3) otherwise necessary for the preparation of its case. Any paper
2    copies used during a deposition shall be retrieved by the Producing Party at the end of each day
3    and must not be given to or left with a court reporter or any other unauthorized individual.
4    10.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
              OTHER LITIGATION
5
              If a Party is served with a subpoena or a court order issued in other litigation that compels
6
     disclosure of any information or items designated in this action as “CONFIDENTIAL,”
7
     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL
8
     – SOURCE CODE,” that Party must:
9
                   (a) promptly notify in writing the Designating Party. Such notification shall include a
10
     copy of the subpoena or court order;
11
                   (b) promptly notify in writing the party who caused the subpoena or order to issue in
12
     the other litigation that some or all of the material covered by the subpoena or order is subject to
13
     this Protective Order. Such notification shall include a copy of this Protective Order; and
14
                   (c) cooperate with respect to all reasonable procedures sought to be pursued by the
15
     Designating Party whose Protected Material may be affected. 3
16
              If the Designating Party timely seeks a protective order, the Party served with the
17
     subpoena or court order shall not produce any information designated in this action as
18
     “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or
19
     “HIGHLY CONFIDENTIAL – SOURCE CODE” before a determination by the court from
20
     which the subpoena or order issued, unless the Party has obtained the Designating Party’s
21
     permission. The Designating Party shall bear the burden and expense of seeking protection in that
22
     court of its confidential material – and nothing in these provisions should be construed as
23
     authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from
24
     another court.
25

26

27   3
      The purpose of imposing these duties is to alert the interested parties to the existence of this Protective Order and to
     afford the Designating Party in this case an opportunity to try to protect its confidentiality interests in the court from
28   which the subpoena or order issued.

                                                                14
     Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 27 of 43



1    11.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
              THIS LITIGATION
2
                   (a) The terms of this Order are applicable to information produced by a Non-Party in
3
     this action and designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL –
4
     ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE.” Such
5
     information produced by Non-Parties in connection with this litigation is protected by the
6
     remedies and relief provided by this Order. Nothing in these provisions should be construed as
7
     prohibiting a Non-Party from seeking additional protections.
8
                   (b) In the event that a Party is required, by a valid discovery request, to produce a
9
     Non-Party’s confidential information in its possession, and the Party is subject to an agreement
10
     with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
11
                       1.        promptly notify in writing the Requesting Party and the Non-Party that
12
     some or all of the information requested is subject to a confidentiality agreement with a Non-
13
     Party;
14
                       2.        promptly provide the Non-Party with a copy of the Protective Order in this
15
     litigation, the relevant discovery request(s), and a reasonably specific description of the
16
     information requested; and
17
                       3.        make the information requested available for inspection by the Non-Party.
18
                   (c) If the Non-Party fails to object or seek a protective order from this court within 14
19
     days of receiving the notice and accompanying information, the Receiving Party may produce the
20
     Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely
21
     seeks a protective order, the Receiving Party shall not produce any information in its possession
22
     or control that is subject to the confidentiality agreement with the Non-Party before a
23
     determination by the court.4 Absent a court order to the contrary, the Non-Party shall bear the
24
     burden and expense of seeking protection in this court of its Protected Material.
25

26

27
     4
      The purpose of this provision is to alert the interested parties to the existence of confidentiality rights of a Non-
28   Party and to afford the Non-Party an opportunity to protect its confidentiality interests in this court.

                                                                15
     Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 28 of 43



1    12.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
2
     Material to any person or in any circumstance not authorized under this Protective Order, the
3
     Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized
4
     disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)
5
     inform the person or persons to whom unauthorized disclosures were made of all the terms of this
6
     Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to
7
     Be Bound” that is attached hereto as Exhibit A.
8
     13.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
9            PROTECTED MATERIAL
10           When a Producing Party gives notice to Receiving Parties that certain inadvertently
11   produced material is subject to a claim of privilege or other protection, the obligations of the
12   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
13   provision is not intended to modify whatever procedure may be established in an e-discovery
14   order that provides for production without prior privilege review. Pursuant to Federal Rule of
15   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
16   communication or information covered by the attorney-client privilege or work product
17   protection, the parties may incorporate their agreement in a stipulated protective order submitted
18   to the court.
19   14.     MISCELLANEOUS
20           14.1    Right to Further Relief. Nothing in this Order abridges the right of any person to

21   seek its modification by the court in the future.

22           14.2    Right to Assert Other Objections. No Party waives any right it otherwise would

23   have to object to disclosing or producing any information or item on any ground not addressed in

24   this Protective Order. Similarly, no Party waives any right to object on any ground to use in

25   evidence of any of the material covered by this Protective Order.

26           14.3    Export Control. Disclosure of Protected Material shall be subject to all applicable

27   laws and regulations relating to the export of technical data contained in such Protected Material,

28   including the release of such technical data to foreign persons or nationals in the United States or

                                                         16
     Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 29 of 43



1    elsewhere. The Producing Party shall be responsible for identifying any such controlled technical
2    data, and the Receiving Party shall take measures necessary to ensure compliance.
3           14.4    Filing Protected Material. Without written permission from the Designating Party
4    or a court order secured after appropriate notice to all interested persons, a Party may not file in
5    the public record in this action any Protected Material. A Party that seeks to file under seal any
6    Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
7    under seal pursuant to a court order authorizing the sealing of the specific Protected Material at
8    issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request
9    establishing that the Protected Material at issue is privileged, protectable as a trade secret, or
10   otherwise entitled to protection under the law. If a Receiving Party's request to file Protected
11   Material under seal pursuant to Civil Local Rule 79-5(e) is denied by the court, then the
12   Receiving Party may file the Protected Material in the public record pursuant to Civil Local Rule
13   79-5(e)(2) unless otherwise instructed by the court.
14   15.    FINAL DISPOSITION
15          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

16   Receiving Party must return all Protected Material to the Producing Party or destroy such

17   material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,

18   compilations, summaries, and any other format reproducing or capturing any of the Protected

19   Material. Whether the Protected Material is returned or destroyed, the Receiving Party must

20   submit a written certification to the Producing Party (and, if not the same person or entity, to the

21   Designating Party) by the 60 day deadline that (1) identifies (by category, where appropriate) all

22   the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has

23   not retained any copies, abstracts, compilations, summaries or any other format reproducing or

24   capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to

25   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

26   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work

27   product, and consultant and expert work product, even if such materials contain Protected

28   Material. Any such archival copies that contain or constitute Protected Material remain subject to

                                                       17
     Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 30 of 43


                                                                     ISTRIC
                                                              T  ES D      TC
1
                                                            TA
     this Protective Order as set forth in Section 4 (DURATION).




                                                                                 O
                                                     S




                                                                                  U
2




                                                    ED
     IT IS SO ORDERED.




                                                                                   RT
                                                                                D
                                                                       RDERE




                                                UNIT
                                                                 OO
                                                         IT IS S
3              March 26, 2020
     DATED:




                                                                                         R NIA
4                                            The Honorable Donna M. Ryu
                                             United States Magistrate Judge
                                                                           M. Ryu




                                                NO
5                                                                 onna
                                                          Judge D




                                                                                         FO
                                                    RT
6




                                                                                     LI
                                                         ER




                                                     H




                                                                                 A
7                                                             N                      C
                                                                  D IS T IC T   OF
                                                                        R
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               18
     Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 31 of 43



1                                                 EXHIBIT A
2                         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3                    I,                                      [print or type full name], of
4                                            [print or type full address], declare under penalty of perjury
5    that I have read in its entirety and understand the Protective Order that was issued by the United
6    States District Court for the Northern District of California on                        [date] in the
7    case of Semicaps Pte Ltd. v. Hamamatsu Corporation et al, Case No. 4:17-cv-03440 (N.D. Cal.).
8    I agree to comply with and to be bound by all the terms of this Protective Order, and I understand
9    and acknowledge that failure to so comply could expose me to sanctions and punishment in the
10   nature of contempt. I solemnly promise that I will not disclose in any manner any information or
11   item that is subject to this Protective Order to any person or entity except in strict compliance
12   with the provisions of this Order.
13                   I further agree to submit to the jurisdiction of the United States District Court for
14   the Northern District of California for the purpose of enforcing the terms of this Protective Order,
15   even if such enforcement proceedings occur after termination of this action.
16                   I hereby appoint [print or type full name] of
17                                    [print or type full address and telephone number] as my California
18   agent for service of process in connection with this action or any proceedings related to
19   enforcement of this Protective Order.
20
     Date:
21
     City and State where sworn and signed:
22

23

24   Printed name:
                     [printed name]
25
     Signature:
26                   [signature]
27

28

                                                       19
Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 32 of 43




           ATTACHMENT D
      Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 33 of 43




 1                                            ATTACHMENT D
 2                                              DEFINITIONS
 3          These topics are subject to and incorporate the following definitions and instructions as

 4 used herein:

 5          1.      “Plaintiff” and “SEMICAPS” mean Plaintiff SEMICAPS Pte Ltd., including,

 6 without limitation, its directors, officers, parents, subsidiaries, affiliated corporations,

 7 predecessors, successors, assigns, employees, agents, representatives, attorneys, and all other

 8 persons or entities representing it or acting on its behalf.

 9          2.      “Defendants” and “Hamamatsu” means Defendants Hamamatsu Corporation,

10 Hamamatsu Photonics K.K., and Photonics Management Corp.

11          3.      “IPFA,” “You,” and “Your” mean the International Symposium on the Physical

12 and Failure Analysis of Integrated Circuits, including, without limitation, all of its corporate

13 locations, and all predecessors, successors, subsidiaries, divisions, parents and/or affiliates thereof,

14 past or present, and all past or present officers, directors, agents, employees, inventors,

15 researchers, scientists, consultants, accountants, attorneys, representatives, partners, joint

16 venturers, and any other person or entity acting on behalf of any of the foregoing.

17          4.      “The ’982 patent” or “Patent-in-Suit” means U.S. Patent No. 7,623,982, which

18 issued on November 24, 2009 and is titled “Method of Testing an Electronic Circuit and

19 Apparatus Thereof.”

20          5.      “Related Patents” means any patent or patent application, anywhere in the world

21 and individually and collectively, that claims or is identified as priority, directly or indirectly, to or

22 from any Patent-in-Suit. “Related Patents” includes, but is not limited to, all continuations,

23 continuations-in-part, provisionals, divisionals, and reissues of any Patent-in-Suit.

24          6.      “Asserted Claims” means the claims 4-8, 17, and 21-25 of the Patent-in-Suit.

25          7.      The term “document(s)” is used in the broadest sense to include everything

26 contemplated by Rule 34(a)(1)(A) of the Federal Rules of Civil Procedure and by Rule 1001 of the

27 Federal Rules of Evidence, including electronically stored information, data, code materials stored

28 in any media, and any other information stored magnetically, optically or electronically. If a draft

                                                                                     Case No. 17-cv-03440-DMR
                                                                                                ATTACHMENT D
      Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 34 of 43




 1 document has been prepared in several copies that are not identical, or if the original identical

 2 copies are no longer identical due to subsequent notation, each non-identical document is a

 3 separate document.

 4          8.      The term “communication(s)” means, without limitation, any transmission,

 5 conveyance or exchange of a word, statement, fact, thing, idea, Document, instruction,

 6 information, demand or question by any medium, whether by written, oral or other means,

 7 including but not limited to, electronic communications and electronic mail (“e-mail”).

 8          9.      The term “thing(s)” means any tangible object, other than a Document.

 9          10.     The term “electronically stored information,” abbreviated herein as “ESI,” is

10 defined to be synonymous in meaning and equal in scope to the usage of the term in Rules 26(b)

11 and 34 of the Federal Rules of Civil Procedure.

12          11.     The term “natural person” should be understood to encompass, in addition to the

13 natural person, any agent, employee, representative, attorney, superior, or principal thereof.

14          12.     The term “legal entity” should be understood to encompass, in addition to the

15 entity, any officer, director, employee, partner, corporate parent, subsidiary, affiliate, agent,

16 representative, attorney, or principal thereof.

17          13.     The term “person” includes all natural persons, persons, legal entities, and entities.

18          14.     The terms “identify,” “identifies,” and “identification,” when used with respect to

19 any natural person, mean that the following information shall be provided: the person’s full name;

20 the person’s last known business address and telephone number; the person’s last known title or

21 occupation; and the person’s last known employer.

22          15.     The terms “identify,” “identifies,” and “identification,” when used with respect to

23 any legal entity, such as a corporation, company, or person other than a natural person, mean that

24 the following information shall be provided: the entity’s name; the entity’s place of incorporation

25 or organization; the entity’s principal place of business; and the nature of the entity’s business.

26          16.     The terms “identify,” “identifies,” and “identification,” when used with respect to a

27 document, mean to provide information sufficient to locate that document, including but not

28 limited to the following: the production number range; the date appearing on the document or, if

                                                       -2-                          Case No. 17-cv-03440-DMR
                                                                                               ATTACHMENT D
      Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 35 of 43




 1 no date appears thereon, the approximate date on which the document was prepared; the

 2 identifying code number, file number, title, and/or label of the document; a general description of

 3 the document (e.g., letter, memorandum, drawing); the title or heading; the number of pages of

 4 which the document consists; the name of each person who signed or authorized the document; the

 5 name of each addressee; the name of each person having possession, custody, or control of the

 6 document; if the document existed at one time but does not presently exist, the reason(s) why it no

 7 longer exists and the identity of the last person having custody of it; and, if the document is in a

 8 foreign language, whether an English translation of the document exists, whether partial or

 9 complete.

10          17.     The terms “relate to,” “related to,” and “relating to” are used in their broadest

11 possible sense to include any connection, relation, or relevance.

12          18.     The term “describe,” when used in relation to an act, event, instance, occasion,

13 transaction, conversation, or communication, means: (1) to state the date and place thereof; (2) to

14 identify the individual participants; (3) to summarize separately for each individual what he/she

15 said or did; and (4) to identify each document used or prepared in connection therewith or making

16 any reference thereto.

17          19.     The term “prior art” means all categories of art included within the broadest

18 meaning of 35 U.S.C. §§ 102 and 103, including but not limited to patents, publications,

19 disclosures, products, physical devices, systems, prototypes, things, uses, sales, offers for sale,

20 other acts or occurrences, and any documents or other items evidencing any of the foregoing. The

21 term also includes all art that any person has identified as being relevant to the invalidity or

22 unenforceability of the Patent-in-Suit or any Asserted Claim.

23          20.     The words “and” and “or” are to be construed conjunctively or disjunctively as

24 necessary so as to accord each topic the broadest possible scope.

25          21.     “Any” should be understood to encompass “all” and/or “each” and vice versa, as

26 necessary to bring within the scope of each topic all information that might otherwise be construed

27 to be outside of its scope.

28

                                                       -3-                          Case No. 17-cv-03440-DMR
                                                                                               ATTACHMENT D
     Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 36 of 43




 1          22.    The singular form of any term should be understood to encompass the plural,

 2 except where circumstances clearly make it inappropriate.

 3          23.    The present tense should be understood to encompass the past tense, except where

 4 circumstances clearly make it inappropriate.

 5                                       DEPOSITION TOPICS
 6          1.     The distribution of optical disks (such as CD-ROMs and DVDs) and portable data

 7 storage devices (such as USB flash drives) at the 13th International Symposium on the Physical

 8 and Failure Analysis of Integrated Circuits, held on July 3-7, 2006 in Singapore.

 9          2.     Your knowledge of the conference proceedings from the 13th International

10 Symposium on the Physical and Failure Analysis of Integrated Circuits, held on July 3-7, 2006 in

11 Singapore.

12          3.     The facts and circumstances of the publication of the article DC-Coupled Laser

13 Induced Detection System for Fault Localization in Microelectronic Failure Analysis by Quah et

14 al. in the proceedings of the 13th International Symposium on the Physical and Failure Analysis of

15 Integrated Circuits, held on July 3-7, 2006 in Singapore.

16          4.     Your communications with SEMICAPS regarding the subject matter of U.S. Patent

17 No. 7,623,982, Hamamatsu, and any litigation (including, without limitation, district court

18 lawsuits and proceedings before the USPTO) between SEMICAPS and Hamamatsu.

19

20

21

22

23

24

25

26

27

28

                                                     -4-                        Case No. 17-cv-03440-DMR
                                                                                           ATTACHMENT D
Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 37 of 43




           ATTACHMENT E
      Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 38 of 43




 1                                            ATTACHMENT E
 2                                              DEFINITIONS
 3          These requests are subject to and incorporate the following definitions and instructions as

 4 used herein:

 5          1.      “Plaintiff” and “SEMICAPS” mean Plaintiff SEMICAPS Pte Ltd., including,

 6 without limitation, its directors, officers, parents, subsidiaries, affiliated corporations,

 7 predecessors, successors, assigns, employees, agents, representatives, attorneys, and all other

 8 persons or entities representing it or acting on its behalf.

 9          2.      “Defendants” and “Hamamatsu” means Defendants Hamamatsu Corporation,

10 Hamamatsu Photonics K.K., and Photonics Management Corp.

11          3.      “IPFA,” “You,” and “Your” mean the International Symposium on the Physical

12 and Failure Analysis of Integrated Circuits, including, without limitation, all of its corporate

13 locations, and all predecessors, successors, subsidiaries, divisions, parents and/or affiliates thereof,

14 past or present, and all past or present officers, directors, agents, employees, inventors,

15 researchers, scientists, consultants, accountants, attorneys, representatives, partners, joint

16 venturers, and any other person or entity acting on behalf of any of the foregoing.

17          4.      “The ’982 patent” or “Patent-in-Suit” means U.S. Patent No. 7,623,982, which

18 issued on November 24, 2009 and is titled “Method of Testing an Electronic Circuit and

19 Apparatus Thereof.”

20          5.      “Related Patents” means any patent or patent application, anywhere in the world

21 and individually and collectively, that claims or is identified as priority, directly or indirectly, to or

22 from any Patent-in-Suit. “Related Patents” includes, but is not limited to, all continuations,

23 continuations-in-part, provisionals, divisionals, and reissues of any Patent-in-Suit.

24          6.      “Asserted Claims” means the claims 4-8, 17, and 21-25 of the Patent-in-Suit.

25          7.      The term “document(s)” is used in the broadest sense to include everything

26 contemplated by Rule 34(a)(1)(A) of the Federal Rules of Civil Procedure and by Rule 1001 of the

27 Federal Rules of Evidence, including electronically stored information, data, code materials stored

28 in any media, and any other information stored magnetically, optically or electronically. If a draft

                                                                                     Case No. 17-cv-03440-DMR
                                                                                                 ATTACHMENT E
      Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 39 of 43




 1 document has been prepared in several copies that are not identical, or if the original identical

 2 copies are no longer identical due to subsequent notation, each non-identical document is a

 3 separate document.

 4          8.      The term “communication(s)” means, without limitation, any transmission,

 5 conveyance or exchange of a word, statement, fact, thing, idea, Document, instruction,

 6 information, demand or question by any medium, whether by written, oral or other means,

 7 including but not limited to, electronic communications and electronic mail (“e-mail”).

 8          9.      The term “thing(s)” means any tangible object, other than a Document.

 9          10.     The term “electronically stored information,” abbreviated herein as “ESI,” is

10 defined to be synonymous in meaning and equal in scope to the usage of the term in Rules 26(b)

11 and 34 of the Federal Rules of Civil Procedure.

12          11.     The term “natural person” should be understood to encompass, in addition to the

13 natural person, any agent, employee, representative, attorney, superior, or principal thereof.

14          12.     The term “legal entity” should be understood to encompass, in addition to the

15 entity, any officer, director, employee, partner, corporate parent, subsidiary, affiliate, agent,

16 representative, attorney, or principal thereof.

17          13.     The term “person” includes all natural persons, persons, legal entities, and entities.

18          14.     The terms “identify,” “identifies,” and “identification,” when used with respect to

19 any natural person, mean that the following information shall be provided: the person’s full name;

20 the person’s last known business address and telephone number; the person’s last known title or

21 occupation; and the person’s last known employer.

22          15.     The terms “identify,” “identifies,” and “identification,” when used with respect to

23 any legal entity, such as a corporation, company, or person other than a natural person, mean that

24 the following information shall be provided: the entity’s name; the entity’s place of incorporation

25 or organization; the entity’s principal place of business; and the nature of the entity’s business.

26          16.     The terms “identify,” “identifies,” and “identification,” when used with respect to a

27 document, mean to provide information sufficient to locate that document, including but not

28 limited to the following: the production number range; the date appearing on the document or, if

                                                       -2-                          Case No. 17-cv-03440-DMR
                                                                                                ATTACHMENT E
      Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 40 of 43




 1 no date appears thereon, the approximate date on which the document was prepared; the

 2 identifying code number, file number, title, and/or label of the document; a general description of

 3 the document (e.g., letter, memorandum, drawing); the title or heading; the number of pages of

 4 which the document consists; the name of each person who signed or authorized the document; the

 5 name of each addressee; the name of each person having possession, custody, or control of the

 6 document; if the document existed at one time but does not presently exist, the reason(s) why it no

 7 longer exists and the identity of the last person having custody of it; and, if the document is in a

 8 foreign language, whether an English translation of the document exists, whether partial or

 9 complete.

10          17.     The terms “relate to,” “related to,” and “relating to” are used in their broadest

11 possible sense to include any connection, relation, or relevance.

12          18.     The term “describe,” when used in relation to an act, event, instance, occasion,

13 transaction, conversation, or communication, means: (1) to state the date and place thereof; (2) to

14 identify the individual participants; (3) to summarize separately for each individual what he/she

15 said or did; and (4) to identify each document used or prepared in connection therewith or making

16 any reference thereto.

17          19.     The term “prior art” means all categories of art included within the broadest

18 meaning of 35 U.S.C. §§ 102 and 103, including but not limited to patents, publications,

19 disclosures, products, physical devices, systems, prototypes, things, uses, sales, offers for sale,

20 other acts or occurrences, and any documents or other items evidencing any of the foregoing. The

21 term also includes all art that any person has identified as being relevant to the invalidity or

22 unenforceability of the Patent-in-Suit or any Asserted Claim.

23          20.     The words “and” and “or” are to be construed conjunctively or disjunctively as

24 necessary so as to accord each request the broadest possible scope.

25          21.     “Any” should be understood to encompass “all” and/or “each” and vice versa, as

26 necessary to bring within the scope of each request all information that might otherwise be

27 construed to be outside of its scope.

28

                                                       -3-                          Case No. 17-cv-03440-DMR
                                                                                                ATTACHMENT E
      Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 41 of 43




 1          22.     The singular form of any term should be understood to encompass the plural,

 2 except where circumstances clearly make it inappropriate.

 3          23.     The present tense should be understood to encompass the past tense, except where

 4 circumstances clearly make it inappropriate.

 5                                             INSTRUCTIONS
 6          1.      The responses to these requests for production shall be in accordance with Rule 34

 7 of the Federal Rules of Civil Procedure.

 8          2.      These requests call for information (including any information contained in or on

 9 any document or thing) that is known or available to You, or in Your possession, custody, or

10 control, including all information known or available to Your attorneys, agents, representatives, or

11 any other Person acting or purporting to act on Your behalf or under the direction or control of

12 You or Your attorneys, agents, representatives, or investigators.

13          3.      Each request is to be answered separately and in full in writing under oath, unless

14 all portions of a request are in good faith objected to, in which event the reasons for Your

15 objection(s) shall be stated in detail. If the objection(s) pertains to only a portion of the request, or

16 to a word, phrase, or clause contained within the request, You shall state Your objection to that

17 portion and otherwise answer the request.

18          4.      If You withhold any information or decline to fully identify any person, document,

19 or communication, or portion thereof, in response to any of the requests set forth below on

20 grounds of privilege or any other claim of immunity from discovery, You shall describe the

21 factual and legal basis for Your claim of privilege or immunity in sufficient detail so as to permit

22 the Court to adjudicate the validity of the claim. In addition, for each identification, document,

23 communication, or portion thereof withheld, You shall state the following: (a) the type of

24 document (e.g., letter, memorandum, contract, etc.); (b) its title; (c) its date; (d) its subject matter;

25 (e) the name, address, and employer at the time of preparation of the individual(s) who authored,

26 drafted, or prepared it; (f) the name, address, and employer at the time of dissemination of the

27 individual(s) to whom it was directed, circulated, or copied, or who had access thereto; and (g) the

28

                                                        -4-                          Case No. 17-cv-03440-DMR
                                                                                                 ATTACHMENT E
      Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 42 of 43




 1 grounds on which the document is being withheld (e.g., “attorney-client privilege,” “work product

 2 immunity,” etc.).

 3          5.      Each request shall be construed independently, and no request shall limit the scope

 4 of any other request.

 5          6.      Unless otherwise indicated, no request is date or time limited.

 6          7.      If You find the meaning of any term in any request to be unclear, You should

 7 assume a reasonable meaning, state what that assumed meaning is, and respond to the request on

 8 the basis of that assumed meaning.

 9          8.      For each request, You shall identify all persons who provided information or

10 otherwise assisted in preparing your response.

11          9.      In the event that more than one copy of a document exists, You shall produce the

12 original and each non-identical copy of each document.

13          10.     If a document has been “redlined,” “marked up,” includes changes, or is otherwise

14 edited, You shall produce that document in edited form to show any edits or comments, including

15 by producing information reflecting the authors of such edits or comments and when those edits or

16 comments were made.

17          11.     These requests shall be deemed continuing in nature and create an ongoing

18 obligation in accordance with Fed. R. Civ. P. 26(e). In the event that additional information or

19 material responsive to these requests becomes known to You, You shall serve a supplemental

20 response within a reasonable period of time after the information or material becomes known.

21          12.     These instructions are submitted for the purposes of discovery and are not to be

22 taken as waiving any objections that may be made at trial to the introduction of evidence on

23 subjects covered by these requests or as an admission at the trial of the relevance or materiality of

24 any of the matters covered by these requests.

25                                 DOCUMENTS TO BE PRODUCED
26          1.      All optical disks (such as CD-ROMs and DVDs) and portable data storage devices

27 (such as USB flash drives) distributed at the 13th International Symposium on the Physical and

28 Failure Analysis of Integrated Circuits, held on July 3-7, 2006 in Singapore.

                                                      -5-                          Case No. 17-cv-03440-DMR
                                                                                               ATTACHMENT E
     Case 4:17-cv-03440-DMR Document 103 Filed 07/01/20 Page 43 of 43




 1         2.      Copies of the conference proceedings from the 13th International Symposium on

 2 the Physical and Failure Analysis of Integrated Circuits, held on July 3-7, 2006 in Singapore.

 3         3.      Documents sufficient to show whether, when, and how the article DC-Coupled

 4 Laser Induced Detection System for Fault Localization in Microelectronic Failure Analysis by

 5 Quah et al. was published in the proceedings of the 13th International Symposium on the Physical

 6 and Failure Analysis of Integrated Circuits, held on July 3-7, 2006 in Singapore.

 7         4.      All communications with SEMICAPS regarding the subject matter of U.S. Patent

 8 No. 7,623,982, Hamamatsu, and any litigation (including, without limitation, district court

 9 lawsuits and proceedings before the USPTO) between SEMICAPS and Hamamatsu, and all

10 documents relating to such communications.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     -6-                        Case No. 17-cv-03440-DMR
                                                                                            ATTACHMENT E
